Citation Nr: 1114069	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-11 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected postoperative prostatic urethral varicosity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to November 1972.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In November 2009, the Board remanded the case for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's previous remand instructed the RO/AMC to provide the Veteran with a VA examination with the examination report addressing specifically which symptoms are manifestations of the Veteran's postoperative prostatic urethral varicosity and which are attributable to his nonservice-connected residuals of prostate cancer, status post prostatectomy.  Unfortunately, the examination report provided by the VA examiner in February 2010 did not specifically distinguish between the symptoms of the two disabilities, and thus the examiner must be requested to provide an addendum to her report addressing that point.

As noted in the previous remand, the Veteran contends that his service-connected postoperative prostatic urethral varicosity warrants a higher rating.  Specifically, he contends that the disability requires him to wear absorbent materials which must be changed frequently.  Complicating this case is the fact that the Veteran underwent a prostatectomy for prostate cancer in December 2004; he is not service connected for that disability.  Unfortunately, the VA examinations of record, including the February 2010 examination, do not provide a sufficient basis for the Board to distinguish between the current disability associated with the service-connected postoperative prostatic urethral varicosity versus that attributable to the nonservice-connected prostate cancer/prostatectomy.  

The Board is responsible for entering the final decision on behalf of the Secretary in claims for entitlement to veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, remand instructions to the RO in an appealed case are neither optional nor discretionary.  See e.g. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned to the VA physician who conducted the February 2010 examination of the Veteran.  She should be requested to prepare an addendum to her examination report specifically identifying the nature and severity of all current manifestations of the Veteran's service-connected postoperative prostatic urethral varicosity, to include the frequency and severity of any urinary tract infections, renal dysfunction, voiding dysfunction, urine leakage, urinary frequency, and obstructed voiding.  The examiner should specify which symptoms are manifestations of the Veteran's postoperative prostatic urethral varicosity and which are attributable to his nonservice-connected residuals of prostate cancer, status post prostatectomy.  If the symptoms cannot be separated, the examiner must so indicate.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

All opinions expressed should be accompanied by supporting rationale.  

If that examiner is unavailable, the Veteran should be scheduled for an appropriate examination to obtain the requested opinion.

2.  Following the above, the RO should readjudicate the Veteran's increased rating claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


